DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Since applicant has received an action on the merits for the originally presented embodiment of the invention shown in Figs. 6-10 of Applicant’s Drawings, this invention has been constructively elected by original presentation for prosecution on the merits.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
Claim 4 has been interpreted as a dependent claim since claim 4 refers to claim 1 and the patent application fee determination record indicates only one independent claim (claim 1) at the time of filing on 5/27/2021. See also Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) (MPEP 2173.05(f)).

Claim Objections
Claims 1-5 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so 

Claim 1 is objected to since the word “to” should be inserted in the expression to read as “fixed to the left and right side frames” in line 9 for grammatical correctness. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 1 recites “the slat” in line 9. There is lack of antecedent basis for this limitation in the claim since claim 1 only previously recites plural slats (line 5). For the purpose of examination, the limitation will be interpreted as “each slat” for clarity.
	
	Claim 1 recites “in an oblique state so that a front is lifted up and moves down backwards when viewed from the side” in line 10. 
an oblique state” renders the claim indefinite since it is unclear which element the slat is oblique to.
It is unclear if “a front” is referring to a portion of the slat. The expression “moves down backwards” is confusing since it is unclear if the slat is in motion and which direction “down backwards” is intended to mean. The limitation will be interpreted as “in an oblique state from a vertical plane so that a front of the slat is higher than a back of the slat 

Claim 1 recites “multiple slats” in line 11. The limitation is indefinite since it is unclear whether “multiple slats” is referring to the slats previously recited in line 5, or different slats. The limitation will be interpreted as “the slats” for clarity.

Claim 1 recites “a predetermined interval” in line 12. The limitation is indefinite since it is unclear whether “a predetermined interval” is referring to the interval previously recited in line 5, or a different interval. The limitation will be interpreted as “the predetermined interval” for clarity.

	Claim 2 recites “wherein the slat 94 has a form including an upper blade 94b and a lower blade 94c extended to upper and lower sides of a long plate-shaped slat body 94a while forming a predetermined obtuse angle”.
long” renders the limitation indefinite since it is a term of degree related to the length of the slat body that is not described in the specification in such a way that one of ordinary skill in the art would be able to ascertain a standard for measuring the degree intended (Spec., Pg. 17, lines 12-18; Pg. 19, lines 9-26 through Pg. 20, lines 1-2). See MPEP 2173.05(b). 
The term “plate-shaped” renders the limitation indefinite since it is related to the shape of the slat body and not described in the specification in such a way that ordinary artisan would be able to ascertain the intended scope of elements that comprise a “plate-shape”. See MPEP 2173.05(b). 
The expression “a predetermined obtuse angle” renders the claim indefinite since it is unclear which element the upper and lower blades form an obtuse angle with.
The limitation will be interpreted as "wherein the slat 94 has a form including an upper blade 94b and a lower blade 94c extended from upper and lower sides of a formed by a plate, the upper blade and the lower blade forming a predetermined obtuse angle with the plate of the slat body, respectively” for clarity and in accordance with Applicant’s specification (Spec., Pg. 17, lines 12-18; Pg. 18, lines 15-19; Pg. 19, lines 9-26 through Pg. 20, lines 1-2; Drawings, Fig. 10).

	Claim 3 recites “wherein the slat 94 has a form of “]” (i.e., an angular bracket). This limitation is indefinite since it is unclear what kind of shape is intended to be conveyed by the symbol. If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 The limitation in claim 3 will be interpreted as corresponding to the design of the slat described in the Examiner’s proposed language for claim 2 above.

Claim 4 recites “wherein the withdrawal plate 94 of claim 1 is disposed on a front wall 1”. This limitation is indefinite since it is unclear what structure Applicant intended to refer to as having a front wall. The limitation will be interpreted as “wherein the withdrawal plate 94 of claim 1 is disposed on a front wall 1 of a filter plate” in accordance with Applicant’s specification (Spec., Pg. 16, lines 21-26 through Pg. 17, lines 1-3).

Claim 5 recites “wherein the withdrawal plate 94 is disposed even on a side wall 3 and a bottom 5.” The term “even” renders the claim indefinite since it is unclear whether the term is narrative in context, refers to degree of uniformity, or refers to additional withdrawal plates. Similar to above, it is unclear what structure Applicant intended to refer to as having a side wall and a bottom.
The limitation will be interpreted as “wherein the withdrawal plate 94 is disposed evenly on a side wall 3 and a bottom 5 of the filter plate” in accordance with Applicant’s specification (Spec., Pg. 16, lines 21-26 through Pg. 17, lines 1-3).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (USP 3287870).
	The term “front” is a broad term based on the perspective of a viewer and thus has been given its broadest reasonable interpretation to refer to an arbitrary point of view.
	Regarding claim 1, Johnson teaches a louver 10 (withdrawal plate), comprising: 
a square frame constituted by left and right side frames 12, 14, an upper frame 16, and a base frame 18 (col. 1, lines 48-67; see for example Fig. 1); and 
blades 20 (slats) arranged at a predetermined interval within the square frame (see for example Figs. 1, 2, and 4), 
wherein the left and right side frames 12, 14 facing each other are included in one direction, and 
each blade 20 (slat) is fixed to the left and right side frames 12, 14 in an oblique state from a vertical plane so that a lip 26 (front) of the blade 20 (slat) is higher than a lip 28 (back) of the blade 20 (slat) when viewed from the side, and the blades 20 (slats) are consecutively arranged at the predetermined interval in a vertical direction (col. 1, lines 48-67; see for example Figs. 1, 2, and 4).

The recitation “used for an apparatus for withdrawing a sprayed paint” recites in an intended use of the claimed apparatus (see MPEP 2114). The apparatus of Johnson is capable of being used for an apparatus for withdrawing a sprayed paint since 

Regarding claims 2 and 3, Johnson further teaches that the blade 20 (slat) has a form including upper and lower blades 32 extended from upper and lower sides of a slat body (see annotated Fig. 2 below) formed by a plate, the upper and lower blades 32 forming a predetermined obtuse angle with the plate of the slat body, respectively (col. 1, lines 48-67; see for example Figs. 1, 2, and 4; see annotated Fig. 2 below).

    PNG
    media_image1.png
    402
    703
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper blade)][AltContent: textbox (lower blade)][AltContent: textbox (slat body)][AltContent: connector][AltContent: connector][AltContent: connector]










Annotated Fig. 2 of Johnson. The dashed lines further indicate the slat includes a contour resembling an “angular bracket”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (USP 3287870) as applied to claim 1 above, and in further view of Yeh (US 20100015904).

	As mentioned above, the limitation “the withdrawal plate of claim 1” has been interpreted as short-hand format to include all of the limitations of claim 1 (see Pg. 1147 of Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) (MPEP 2173.05(f)).


However, Johnson does not explicitly teach a filter plate arranged with the louver 10 (withdrawal plate).
However, Yeh teaches a panel 30 (withdrawal plate) evenly disposed on a front wall, side wall, and bottom of a frame 70 (filter plate), for the benefit of blocking additional droplets driven by high wind (para 0027-0029; for motivation see para 0031; see for example Figs. 3-6). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dispose the louver 10 (withdrawal plate of claim 1) of Johnson on a filter plate, as taught by Yeh, for the benefit of blocking additional droplets driven by high wind.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717